                                           Case 4:19-cv-07022-YGR Document 27 Filed 10/30/20 Page 1 of 1




                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                   NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         HECTOR SANCHEZ,
                                   4                                                          Case No. 19-cv-07022-YGR (PR)
                                                          Plaintiff,
                                   5                                                          ORDER DISMISSING ACTION WITH
                                                   v.                                         PREJUDICE
                                   6
                                         J. TRIPP,
                                   7
                                                          Defendant.
                                   8

                                   9           This case was referred to Magistrate Judge Robert M. Illman for court-ordered settlement

                                  10   proceedings. On October 15, 2020, the parties appeared before Magistrate Judge Illman for a

                                  11   settlement conference. The “Minute Entry” for the settlement conference indicates that it was

                                  12   “[s]ettled in full.” Dkt. 25.
Northern District of California
 United States District Court




                                  13           On October 16, 2020, the Court received a copy of the “Stipulation for Voluntary

                                  14   Dismissal With Prejudice” pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) signed by

                                  15   both parties. Dkt. 26. The signed stipulation states:

                                  16                    Plaintiff Hector Sanchez and Defendant J. Tripp, have resolved this
                                                        case in its entirety. Therefore, the parties stipulate to a dismissal of
                                  17                    this action with prejudice under Federal Rule of Civil Procedure
                                                        41(a)(l )(A)(ii).
                                  18
                                                        Each party shall bear its own litigation costs and attorney’s fees.
                                  19
                                       Id. at 1.
                                  20
                                               Accordingly, having been notified of the settlement and it appears that no issue remains for
                                  21
                                       the Court’s determination,
                                  22
                                               IT IS HEREBY ORDERED THAT this action and all claims asserted herein against
                                  23
                                       Defendant Tripp, the only named defendant, are DISMISSED WITH PREJUDICE.
                                  24
                                               The Clerk of the Court shall terminate any pending motions and close the file.
                                  25
                                               IT IS SO ORDERED.
                                  26
                                       Dated: October 30, 2020                           ______________________________________
                                  27                                                     YVONNE GONZALEZ ROGERS
                                                                                         United States District Judge
                                  28
